DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	With regard to the independent claims, using claim 1 as an example, they all state, “predetermining the minimum number…and the maximum number..,” (emphasis added). There is no antecedent basis for these terms in the claims. Further, the problem become more apparent in dependent claim 4 (and those similar to it) where it states, “a predetermined minimum number of surviving game characters and a predetermined maximum number of the surviving game characters.” This presents a problem because now there is a question of whether these are the same numbers and whether they are the same surviving characters?
	With regard to claim 7, claim 7 has dependency from claim 2. In claim 2 it requires, “indicating, to the at least one client account a second limiting border representing a second safe area of a second phase.”  However, claim 7 now requires, “skipping performing of the indicating of the second limiting border.” Applicant here is trying to cover not showing something underneath a claim that specifically requires it to be shown. You cannot both positively require it to be shown in claim 2 and then later state you are going to skip that limitation of a previous claim.
	Claim 16 is rejected for similar reasons.
	All dependent claims are rejected as depending from a previously rejected claim.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-6, 10-15, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Player Unknown’s Battlegrounds as evidenced by “PLAYERUNKOWN’S Battlegrounds – How to Play [PUBG GUIDE]” hereinafter “PUBG” in view of US Patent Application Publication No. 2007/0135222 to Wimberly.
	With regard to claim 1, PUBG discloses a method for controlling a gaming virtual space configured by a game application executed by a computer device, the method comprising: providing the gaming virtual space to at least one client account, which is used by a client device to access the game application, and allocating a location in the gaming virtual space to a game character corresponding to the at least one client account; setting a safe area in the gaming virtual space, wherein the safe area is an area within a limiting border in the gaming virtual space, and wherein when the game character is located outside the limiting border, additional damage is applied to the game character; and indicating the safe area to the at least one client account, and adjusting the safe area (0:36-0:44 where, as explained in the video, that anyone caught outside of the blue circle will take additional damage to their character).
	PUBG does not appear to explicitly disclose that the safe area moves based upon the amount of surviving characters. However, Wimberly teaches that whether zones are changes can depend upon the amount of remaining players (fig. 6) as well as the operator can change the amount of moving times in reaction to market demands (0039 this implies if you are trying to get the players down faster you move the boundary faster whereas if you have fewer players remaining and want to make the game last longer you move the boundary slower, thus reading on a maximum and minimum number of players based upon market demands).
	With regard to claim 2, PUBG discloses wherein the indicating and adjusting the safe area comprises: indicating, to the at least one client account, a first limiting border representing a first safe area of a first phase; indicating, to the at least one client account, a second limiting border representing a second safe area of a second phase; and adjusting the first safe area of the first phase to be the second safe area of the second phase by moving the first limiting border to the second limiting border (0:36 – 0:44; 4:35-5:00, where the blue circle slowly closes in until it reaches the white circle thus making the new boundary).
	With regard to claim 3, PUBG discloses wherein the indicating of the second limiting border is performed after a predetermined delay time elapses from a time of performing the indicating of the first limiting border, wherein the moving of the first limiting border is started after a predetermined waiting time elapses from a time of performing the indicating of the second limiting border, and wherein the moving of the first limiting border to the second limiting border is performed during a predetermined moving time (0:36 – 0:44; 4:35-5:00).
	With regard to claims 4-6 PUBG does not appear to explicitly disclose that the timing of the movement is based upon a predetermined minimum or maximum of surviving players. However, Wimberly teaches that whether zones are changes can depend upon the amount of remaining players (fig. 6) as well as the operator can change the amount of moving times in reaction to market demands (0039 this implies if you are trying to get the players down faster you move the boundary faster whereas if you have fewer players remaining and want to make the game last longer you move the boundary slower).
	It would have been obvious to combine the teachings of Wimberly with the disclosure of PUBG in order to either speed up or slow the game down depending on how quickly players are already being killed in comparison to how long you actually want the game to last. That way a player that is playing a game where a lot of people die fast still can have a longer time to play based on greater movements being allowed, whereas players that are not dying as fast can be encouraged to be more aggressive by making the boundary shrink faster when not as much action is going on.
	Claims 10-15, 19 and 20 contain mirror limitations to those that are found in claims 1-6 and are rejected in like manner.
Response to Arguments
With regard to the rejection based upon 35 USC 112 related to claims 7-9 and 16-18, Applicant seems to misunderstand the rejection. One cannot claim that something specifically happens in a parent claim and then provide exceptions where it does not happen in a dependent claim. If Applicant wants to claim such, they would have to give the exact scenarios in which both happen rather than a blanket coverage that is done in claim 2. That is give the possibility in claim 2 that the numbers are within the range between the minimum and the maximum rather than being outside of the range as it is required in claim 7.
With regard to the prior art, Applicant argues that “Wimberly also merely describes that the movement speed or distance between the end zones, which are the boundaries of a safe zone Is arbitrarily changed by a specific person(processor), Wimberly does not describe that the adjustment of the safe zone is performed through multiple stages, each stage being performed based on progress time, including delay time, waiting time, and moving time,” (Arguments, page 10). However, Applicant is incorrect that Wimberly is arbitrary, indeed, it specifically states that it is based “to suit market demands,” (0039). The most basic of which would be how to get players in and out of the game in a satisfying manner. These market demands relate SPECIFICALLY to “the speed at which the end zones move from one location to another location, the duration the end zones occupy a location,” (0039). Applicant’s argument that “each stage being performed based on progress time, including delay time, waiting time, and moving time,” (Arguments, page 10) is not entirely relevant, because 1) the independent claims do not require multiple stages and 2) there only needs to be “at least one of…waiting time…delay time...and predetermined moving time.” Since moving time is directly discussed in 0039 of Wimberly it reads on the claim language.
Thus, Applicant’s arguments are not found to be convincing.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jay Liddle whose telephone number is (571)270-1226. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dmitry Suhol can be reached on 571-272-4430. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





	/Jay Trent Liddle/            Primary Examiner, Art Unit 3715